The Lincoln National Life Insurance Company Lincoln Life Variable Annuity Account N Lincoln Life & Annuity Company of New York Lincoln New York Account N for Variable Annuities Lincoln ChoicePlus DesignSM Supplement dated February 17, 2016 to the Prospectus dated May 1, 2015 This Supplement outlines a change to the Huntington VA Dividend Capture Fund that is offered under your Lincoln ChoicePlusSMDesign individual variable annuity contract. All other provisions outlined in your prospectus remain unchanged. This Supplement is for informational purposes and requires no action on your part. Effective February 12, 2016, the name of the Huntington VA Dividend Capture Fund was changed to Catalyst Dividend Capture VA Fund.The fees and the investment advisor of the fund remain unchanged, and are outlined in a supplement to your prospectus dated January 22, 2016.Please refer to the fund prospectus for additional information about the fund. Please retain this supplement for future reference.
